                       United States Bankruptcy Court
                      _______________
                      Middle          District Of _______________
                                                  Pennsylvania

        Paul E. Stone and Victoria B. Stone          1:18-bk-03532-HWV




    U.S. Bank Trust National Association, as         LSF10 Master Participation Trust
    Trustee of the Bungalow Series IV Trust



                                                                                 1
                                                                         $88,129.32
   SN Servicing Corporation                                              09/12/2018
   323 5th Street
   Eureka CA 95501
           (800) 603-0836
                               5160                                              6328




       /s/ Michelle R. Ghidotti-Gonsalves                 7/22/2020




Case 1:18-bk-03532-HWV           Doc 59 Filed 07/22/20 Entered 07/22/20 16:20:19        Desc
                                 Main Document    Page 1 of 5
                       United States Bankruptcy Court
                       _______________
                       Middle          District Of _______________
                                                   Pennsylvania


        Paul E. Stone and Victoria B. Stone         1:18-bk-03532-HWV




              1

                                                       7/22/2020




   LSF10 Master Participation Trust                           U.S. Bank Trust National Association, as
                                                              Trustee of the Bungalow Series IV Trust



    LSF10 Master Participation Trust                           SN Servicing Corporation
    13801 Wireless Way                                         323 5th Street
    Oklahoma City, OK 73134                                    Eureka CA 95501




Case 1:18-bk-03532-HWV           Doc 59 Filed 07/22/20 Entered 07/22/20 16:20:19            Desc
                                 Main Document    Page 2 of 5
                                                                                                            (800) 603-0836
                                                                                           Para Español, Ext. 2660 o 2643
              323 5TH STREET                                                             8:00 a.m. – 5:00 p.m. Pacific Time
              EUREKA CA 95501                                                                     Main Office NMLS #5985
                                                                                                Branch Office NMLS #9785



                                                                                                              May 12, 2020

     PAUL E STONE                                                                  SnscLoanID0000305160
     VICTORIA B STONE
     C/O CHAD J JULIUS
     8150 DERRY ST STE A
     HARRISBURG PA 17111



    RE: New Loan Number:          5160
        Old Loan Number:        6328
        Collateral: 703 BLOSERVILLE ROAD; NEWVILLE PA

    Dear Customer:

    This notice is being sent to you in accordance with the Federal Fair Debt Collection Practices Act, 15 U.S.C.
    §§1692 et seq.

    As of the date of this letter, our records indicate the total amount of your debt is $91,114.60. Because of
    interest, late charges and other charges that may vary from day to day, the amount due on the day you pay
    may be greater. Hence, if you pay the amount shown above, an adjustment may be necessary after we
    receive your check, in which event we will inform you before depositing the check for collection. For further
    information, write the undersigned or call (800) 603-0836.

    Bungalow Series IV Trust is the creditor to whom the debt is owed. However, SN Servicing Corporation, a
    debt collector, is responsible for servicing and collecting the debt .

    Unless you dispute the validity of the debt or any portion of the debt within thirty (30) days after your receipt of
    this letter, we will assume that the debt is valid.

    If you notify us in writing within thirty (30) days after your receipt of this letter that you dispute the debt or any
    portion of the debt, we will obtain verification of the debt or a copy of any judgment against you and we will
    mail you a copy of such verification or judgment.

    We will provide you with the name and address of the original creditor on the debt, if different from the current
    creditor, if you request this information in writing within thirty (30) days after your receipt of this letter.

    You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
    collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
    used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
    bankruptcy, please read the next paragraph carefully for some important information.

    NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
    BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
    and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
    your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
    collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
    demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
    please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
    the property that secures the obligation.

    SN Servicing Corporation for Bungalow Series IV Trust
    Customer Service Department




Case 1:18-bk-03532-HWV                 Doc 59 Filed 07/22/20 Entered 07/22/20 16:20:19                                        Desc
                                       Main Document    Page 3 of 5
                                                                                                          (800) 603-0836
                                                                                         Para Español, Ext. 2660 o 2643
             323 5TH STREET                                                            8:00 a.m. – 5:00 p.m. Pacific Time
             EUREKA CA 95501                                                                    Main Office NMLS #5985
                                                                                              Branch Office NMLS #9785



                                                                                                            May 5, 2020

     PAUL E STONE                                                                SnscLoanID0000305160
     VICTORIA B STONE
     C/O CHAD J JULIUS
     8150 DERRY ST STE A
     HARRISBURG PA 17111



    RE: New Loan Number:          5160
        Old Loan Number:        6328
        Collateral: 703 BLOSERVILLE ROAD; NEWVILLE PA

                NOTICE OF ASSIGNMENT, SALE, OR TRANSFER OF SERVICING RIGHTS
    Dear Customer:

    The notice, which follows, is intended to inform you that the servicing of your mortgage loan has been
    assigned, sold or transferred. If the above-referenced loan is a closed-end, first lien, 1-4 unit residential (e.g.,
    homes, condominiums, cooperative units and mobile homes) mortgage loan, this notice is being provided to
    you under Section 6 of the Real Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605). When a state
    law requires this notice, this notice is being provided to you under state law. When neither Section 6 of
    RESPA nor state law requires this notice, this notice is being provided to you for your information.
    You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from
    you, has been assigned, sold or transferred from Caliber Home Loans Inc to SN Servicing Corporation for
    Bungalow Series IV Trust, effective May 1, 2020.

    The assignment, sale, or transfer of the servicing of the mortgage loan does not affect any term or condition of
    the mortgage instruments, other than terms directly related to the servicing of your loan.

    Except in limited circumstances, the law requires that your present servicer send you this notice at least 15
    days before the effective date of transfer, or at closing. Your new servicer must also send you this notice no
    later than 15 days after this effective date or at closing.

    Your present servicer is Caliber Home Loans Inc, PO Box 24610, Oklahoma City, OK 73124-0610. If you
    have any questions relating to the transfer of servicing from your present servicer call Customer Service at
    (800) 401-6587 Monday through Friday between 8:00 a.m. and 5:00 p.m. Central Time. This is a toll-free
    number.

    Your new servicer will be SN Servicing Corporation.

    The correspondence address for your new servicer is SN Servicing Corporation, 323 Fifth St, Eureka, CA
    95501.

    The toll-free telephone number of your new servicer is (800) 603-0836. If you have any questions relating to
    the transfer of servicing to your new servicer call Cindy Davy at (800) 603-0836 Monday through Friday
    between 8:00 a.m. and 5:00 p.m. Pacific Time. You may access your account and make payments via our
    secure website at https://borrower.snsc.com.

    The date that your present servicer will stop accepting payments from you is April 30, 2020. The date that
    your new servicer will start accepting payments from you is May 1, 2020. Send all payments on or after May
    1, 2020 to your new servicer.
    Make your payments payable to:        SN Servicing Corporation

    Mail your payments to:                SN Servicing Corporation
                                          PO BOX 660820
                                          DALLAS, TX 75266-0820

    The transfer of servicing rights may affect the terms of or the continued availability of mortgage life or disability
    insurance or any other type of optional insurance in the following manner: SN Servicing Corporation will not
    continue to accept your insurance payments as a part of your monthly loan payment nor will it be responsible
    for the continuation of any such optional insurance coverage. You should take the following action to maintain
    coverage: contact your optional insurance carrier immediately for instructions on how to continue such
    optional insurance coverage.



Case 1:18-bk-03532-HWV                Doc 59 Filed 07/22/20 Entered 07/22/20 16:20:19                                       Desc
                                      Main Document    Page 4 of 5
    You should also be aware of the following information, which is set out in more detail in Section 6 of the Real
    Estate Settlement Procedures Act (RESPA) (12 U.S.C. §2605):

    During the 60-day period following the effective date of the transfer of the loan servicing, a loan payment
    received by your old servicer before its due date may not be treated by the new loan servicer as late, and a
    late fee may not be imposed on you.

    Section 6 of RESPA (12 U.S.C. §2605) gives you certain consumer rights. If you send a “qualified written
    request” to your loan servicer concerning the servicing of your loan, your servicer must provide you with a
    written acknowledgment within 5 Business Days of receipt of your request. A “qualified written request” is a
    written correspondence, other than notice on a payment coupon or other payment medium supplied by the
    servicer, which includes your name and account number, and your reasons for the request. If you want to
    send a “qualified written request” regarding the servicing of your loan, it must be sent to this address: SN
    Servicing Corporation, 323 Fifth St, Eureka, CA 95501.

    Not later than 30 Business Days after receiving your request, your servicer must make any appropriate
    corrections to your account, and must provide you with a written clarification regarding any dispute. During
    this 30-Business Day period, your servicer may not provide information to a consumer reporting agency
    concerning any overdue payment related to such period or qualified written request. However, this does not
    prevent the servicer from initiating foreclosure if proper grounds exist under the mortgage documents.

    A Business Day is a day on which the offices of the business entity are open to the public for carrying on
    substantially all of its business functions.

    Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in
    circumstances where servicers are shown to have violated the requirements of that Section. You should seek
    legal advice if you believe your rights have been violated.

    You are hereby notified that this letter is being sent to you by SN Servicing Corporation, which is a debt
    collector. SN Servicing Corporation is attempting to collect a debt. Any information obtained by us will be
    used for that purpose. However, if you are in a bankruptcy proceeding or your debt has been discharged in
    bankruptcy, please read the next paragraph carefully for some important information.

    NOTICE TO ANY CUSTOMER IN BANKRUPTCY OR WHO HAS RECEIVED A DISCHARGE IN
    BANKRUPTCY: Notwithstanding anything in this notice to the contrary, if you have filed a bankruptcy petition
    and there is either an “automatic stay” in effect in your bankruptcy case, or you have received a discharge of
    your personal liability for the obligation identified in this letter, we may not and do not intend to pursue
    collection of that obligation from you personally. If these circumstances apply, this notice is not intended as a
    demand for payment from you personally. Unless the Bankruptcy Court has ordered otherwise, however,
    please also note that despite any such bankruptcy filing, we do continue to retain whatever rights we hold in
    the property that secures the obligation.
    A consumer has the right to request in writing that a debt collector or collection agency cease further
    communication with the consumer. A written request to cease communication will not prohibit the debt
    collector or collection agency from taking any other action authorized by law to collect the debt.


    SN Servicing Corporation for Bungalow Series IV Trust
    Customer Service Department




Case 1:18-bk-03532-HWV               Doc 59 Filed 07/22/20 Entered 07/22/20 16:20:19                                    Desc
                                     Main Document    Page 5 of 5
